NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable.
	Claims 3 and 10 are objected to as being dependent upon a rejected base claim.

Specification
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  “block manager” in claims 8, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0075593) and Kwon et al. (US 2017/ 0169883).
Regarding claim 1, Kim et al. disclose:
A method for performing a sudden power-off recovery operation of a controller (FIG. 1A Controller 102) controlling a memory device (FIG. 1A Non-Volatile Memory 104), the method comprising: 
(FIG. 3 Access one or more characteristics of the block(s); [0045] a characteristic of the block to which the read counter is assigned (e.g., whether the block is open or closed, whether the block is SLC or MLC, and/or whether the block has OCC); and a characteristic of the read itself (e.g., whether the read is to a boundary WL); [0054] characteristics may comprise a characteristic of the block to which the read counter is assigned and/or a type of the counter) and read counts for the open blocks ([0020] a boundary wordline (WL) and cumulative WL counters (e.g., firmware based counters) may be used for open blocks to track the read stress… The two counters can be bounded by different read disturb thresholds, such as can be based on device qualification data. The boundary WL counter is the special moving counter for the open/boundary wordlines and cumulative WL counter tracks overall reads fall into the open block; [0022] a counter in an open block may be allocated and tracked (with n is the wordline currently being read; n-1 is the previous wordline and n+1 is the next), with Counter#1 for the boundary WL read count and Counter#2 for the cumulative read count); 
updating each of the read counts by adding a set value to each of the read counts (FIG. 3  Step 306 Adjust, based on the one or more accessed characteristics, one or both of the read count or threshold); 
storing the updated read counts in the memory device (FIG. 3 S310 Save the read count to non-volatile memory; [0030] the memory device controller may maintain a respective number of reads for one, some, or all of the blocks of non-volatile memory in the memory device); 
However, Kim et al. do not appear to explicitly teach while Kwon et al. disclose:
sequentially reading pages in each of the open blocks (FIG. 11A an open block) without updating the read counts of the open blocks based on the open block information ([0041] the dummy program determinator 25 my search for a boundary page on which a normal program operation was being performed at sudden power-off; i.e. based on the block being open; [0039] According to exemplary embodiments of the inventive concept, a sudden power-off information SPO_INF may be obtained based on the stored power information in the meta area 80) to detect a boundary page after the storing of the updated read counts in the memory device (FIG. 13 S110 Search Boundary Page; FIG. 14 S110; [0104] The boundary page read voltage VR_BP may be used to search for a boundary page of a memory block. A boundary page may be searched for by sequentially performing read operations with the boundary page read voltage VR_BP applied to word-lines of the memory block. For example, if the number of memory cells connected to a particular word-line and having threshold voltages higher than the boundary page read voltage VR_BP (or, memory cells which are in an off-state by the boundary page read voltage VR_BP) is greater than a reference value, a page corresponding to the particular word-line may be determined to be a boundary page; Note that the search in conducted after the sudden power off, therefore it is conducted after storing the updated read counts, which occurred before the sudden power-off; [0005] A boundary page of a first memory block among a plurality of memory blocks included in the at least one nonvolatile memory device is searched for); and 
controlling the memory device to program dummy data in the boundary page (FIG. 13 S130 Perform Selective Dummy Program Operation).
Kim et al. and Kwon et al. are analogous art because Kim et al. teach monitoring reads to prevent read disturbs in a memory device and Kwon et al. teach recovery from a sudden power-off in a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Kim et al. and Kwon et al. before him/her, to 
Regarding claim 2, Kim et al. further disclose: 
The method of claim 1, wherein the set value includes a maximum read count of read operations that are performed in one open block (Abstract:  Read counters store values that indicate the number of reads in respective blocks of a memory device; read count is incremented upon read to a page, therefore, the block read count would be the number of times that the pages (i.e. a maximum of all pages) has been read),…
However, Kim et al. do not appear to explicitly teach while Kwon et al. further disclose:
…based on a boundary page search scheme (FIG. 14 S110; Kwon’s boundary search scheme determines the wordline boundary after which there is no data).
Regarding claim 4, Kwon et al. further disclose: 
The method of claim 2, wherein the boundary page search scheme includes a linear search scheme (FIG. 14 S110).
Regarding claim 5, Kwon et al. further disclose: 
The method of claim 2, wherein the boundary page search scheme includes a binary search scheme ([0126] Referring to FIGS. 1 through 12 and 15, in a method of operating a storage device 10 that includes at least one nonvolatile memory device 30 and a memory controller 20 that controls the at least one nonvolatile memory device 30, if, at power-on, the storage device 10 recognizes that sudden power-off occurred, an initial clean word-line may be searched for through binary searching on a first memory block (S210). For example, the initial clean word-line may be determined through a clean page search operation on word-lines as described with reference to FIG. 10. In this case, the likelihood may be high that a page corresponding to a word-line immediately below the initial clean word-line is a boundary page).
Regarding claim 6, Kwon et al. further disclose: 
The method of claim 1, further comprising: 
determining a selected open block to be a closed block (FIG. 14 S320 Perform Selective Dummy PG<; FIG. 11B Closed Block) based on the updated read counts ([0040] The memory controller 20 may determine whether to perform a dummy program operation based on the power information; i.e. open block information and read counts, as taught by Kim et al.); and 
allocating a free block (FIG. 17 S340 Perform Erase Operation on Memory Block).
Regarding claim 8, Kim et al. disclose:
A controller for controlling a memory device (FIG. 1A Non-Volatile Memory 104), comprising:
a block manager (FIG. 1A Controller 102; This element is interpreted under 35 U.S.C. 112(f) as the controller described in the specification that performs the claimed function) suitable for obtaining (FIG. 3 Access one or more characteristics of the block(s); [0045] a characteristic of the block to which the read counter is assigned (e.g., whether the block is open or closed, whether the block is SLC or MLC, and/or whether the block has OCC); and a characteristic of the read itself (e.g., whether the read is to a boundary WL); [0054] characteristics may comprise a characteristic of the block to which the read counter is assigned and/or a type of the counter) and read counts for the open blocks ([0020] a boundary wordline (WL) and cumulative WL counters (e.g., firmware based counters) may be used for open blocks to track the read stress… The two counters can be bounded by different read disturb thresholds, such as can be based on device qualification data. The boundary WL counter is the special moving counter for the open/boundary wordlines and cumulative WL counter tracks overall reads fall into the open block; [0022] a counter in an open block may be allocated and tracked (with n is the wordline currently being read; n-1 is the previous wordline and n+1 is the next), with Counter#1 for the boundary WL read count and Counter#2 for the cumulative read count)…and updating each of the read counts by adding a set value to each of the read counts (FIG. 3  Step 306 Adjust, based on the one or more accessed characteristics, one or both of the read count or threshold); and 
a memory interface ([0040] The interface between controller 102 and non-volatile memory die 104 may be any suitable flash interface) suitable for controlling the memory device to store the updated read counts (FIG. 3 S310 Save the read count to non-volatile memory; [0030] the memory device controller may maintain a respective number of reads for one, some, or all of the blocks of non-volatile memory in the memory device), wherein the block manager sequentially reads pages in each of the open blocks without updating the read counts of the open blocks based on the open block information to detect a boundary page after the updated read counts are stored, and controls the memory device to program dummy data in the boundary page.
However, Kim et al. do not appear to explicitly teach while Kwon et al. disclose:
while the memory device is booted after a sudden power-off ([0038] According to an exemplary embodiment of the inventive concept, the nonvolatile memory device 30 may be booted based on the stored power information. [0039] According to exemplary embodiments of the inventive concept, a sudden power-off information SPO_INF may be obtained based on the stored power information in the meta area 80)…
(FIG. 1 Memory Controller 20) sequentially reads pages in each of the open blocks (FIG. 11A an open block) without updating the read counts of the open blocks based on the open block information ([0041] the dummy program determinator 25 my search for a boundary page on which a normal program operation was being performed at sudden power-off; i.e. based on the block being open; [0039] According to exemplary embodiments of the inventive concept, a sudden power-off information SPO_INF may be obtained based on the stored power information in the meta area 80) to detect a boundary page after the updated read counts are stored (FIG. 13 S110 Search Boundary Page; FIG. 14 S110; [0104] The boundary page read voltage VR_BP may be used to search for a boundary page of a memory block. A boundary page may be searched for by sequentially performing read operations with the boundary page read voltage VR_BP applied to word-lines of the memory block. For example, if the number of memory cells connected to a particular word-line and having threshold voltages higher than the boundary page read voltage VR_BP (or, memory cells which are in an off-state by the boundary page read voltage VR_BP) is greater than a reference value, a page corresponding to the particular word-line may be determined to be a boundary page; Note that the search in conducted after the sudden power off, therefore it is conducted after storing the updated read counts, which occurred before the sudden power-off; [0005] A boundary page of a first memory block among a plurality of memory blocks included in the at least one nonvolatile memory device is searched for), and controls the memory device to program dummy data in the boundary page (FIG. 13 S130 Perform Selective Dummy Program Operation).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 9, Kim et al. further disclose: 
The controller of claim 8, wherein the set value includes a maximum read count of read operations that are performed in one open block (Abstract:  Read counters store values that indicate the number of reads in respective blocks of a memory device; read count is incremented upon read to a page, therefore, the block read count would be the number of times that the pages (i.e. a maximum of all pages) has been read),…
However, Kim et al. do not appear to explicitly teach while Kwon et al. further disclose:
based on a boundary page search scheme (FIG. 14 S110; Kwon’s boundary search scheme determines the wordline boundary after which there is no data).
Regarding claim 11, Kwon et al. further disclose: 
The controller of claim 9, wherein the boundary page search scheme includes a linear search scheme (FIG. 14 S110).
Regarding claim 12, Kwon et al. further disclose: 
The controller of claim 9, wherein the boundary page search scheme includes a binary search scheme ([0126] Referring to FIGS. 1 through 12 and 15, in a method of operating a storage device 10 that includes at least one nonvolatile memory device 30 and a memory controller 20 that controls the at least one nonvolatile memory device 30, if, at power-on, the storage device 10 recognizes that sudden power-off occurred, an initial clean word-line may be searched for through binary searching on a first memory block (S210). For example, the initial clean word-line may be determined through a clean page search operation on word-lines as described with reference to FIG. 10. In this case, the likelihood may be high that a page corresponding to a word-line immediately below the initial clean word-line is a boundary page).
Regarding claim 13, Kwon et al. further disclose: 
The controller of claim 8, wherein the block manager determines a selected open block to be a closed block (FIG. 14 S320 Perform Selective Dummy PG<; FIG. 11B Closed Block) based on the updated read counts ([0040] The memory controller 20 may determine whether to perform a dummy program operation based on the power information; i.e. open block information and read counts, as taught by Kim et al.); and 
allocates a free block (FIG. 17 S340 Perform Erase Operation on Memory Block).
	
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kwon et al. as applied to claim 6 above, and further in view of Shayesteh et al. (US 2020/0065239).
Regarding claim 7, Kwon et al. further disclose: 
The method of claim 6, wherein the allocating of the free block comprises: 
generating the free block by erasing a memory block (FIG. 17 S340 Perform Erase Operation on Memory Block; FIG. 11C Erased Block)… 
However Kim et al. and Kwon do not appear to explicitly teach while Shayesteh et al. disclose:
…in which only invalid data are stored ([0033] the FTL 116 may need to erase to some of the memory blocks which no longer have current data (also called stale blocks). The data in these blocks may be replaced with newly written blocks and now the invalid data stored in those blocks may be waiting to be erased, so new, valid data may be stored there).
Kim et al., Kwon et al., and Shayesteh et al. are analogous art because Kim et al. teach monitoring reads to prevent read disturbs in a memory device; Kwon et al. teach recovery from a sudden power-off in a memory device; and Shayesteh et al. teach garbage collection in a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Kim et al., Kwon et al., Shayesteh et al. before him/her, to modify the combined teachings of Kim et al. and Kwon et al. with the teachings of Shayesteh et al. in order to erase the memory block with the dummy data using the garbage collection process that replaces valid data with invalid data, thus preventing valid data from being erased.
Regarding claim 14, Kwon et al. further disclose: 
The controller of claim 13, wherein the block manager generates the free block by erasing a memory block (FIG. 17 S340 Perform Erase Operation on Memory Block; FIG. 11C Erased Block)… 
However Kim et al. and Kwon do not appear to explicitly teach while Shayesteh et al. disclose:
…in which only invalid data are stored ([0033] the FTL 116 may need to erase to some of the memory blocks which no longer have current data (also called stale blocks). The data in these blocks may be replaced with newly written blocks and now the invalid data stored in those blocks may be waiting to be erased, so new, valid data may be stored there).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations.
Claim 3. The method of claim 1, wherein the set value includes an average read count of read operations that are performed in one open block.
Claim 10. The controller of claim 8, wherein the set value includes an average read count of read operations that are performed in one open block.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Huang et al. (US 2016/0124679), Khandelwal et al. (US 2016/0141046), Kim et al. (US 2015/0127887), and Kim et al. (US 20150095558).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137